UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ( X ) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended March 31, 2013 . () Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission File Number 001-31759 PANHANDLE OIL AND GAS INC. (Exact name of registrant as specified in its charter) OKLAHOMA73-1055775 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) Grand Centre Suite 300, 5rand Blvd., Oklahoma City, Oklahoma73112 (Address of principal executive offices) Registrant's telephone number including area code(405) 948-1560 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer XNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Outstanding shares of Class A Common stock (voting) at May 8, 2013: 8,244,497 INDEX Part I Financial Information Item 1 Condensed Financial Statements Page Condensed Balance Sheets – March 31, 2013 and September 30, 2012 1 Condensed Statements of Operations – Three months and six months ended March 31, 2013 and 2012 2 Statements of Stockholders’ Equity – Six months ended March 31, 2013 and 2012 3 Condensed Statements of Cash Flows – Six months ended March 31, 2013 and 2012 4 Notes to Condensed Financial Statements 5 Item 2 Management's discussion and analysis of financial condition and results of operations 11 Item 3 Quantitative and qualitative disclosures about market risk 17 Item 4 Controls and procedures 18 Part II Other Information 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 4 Submission of matters to a vote of security holders 19 Item 6 Exhibits and reports on Form 8-K 19 Signatures 20 The following defined terms are used in this report: “Bbl” means barrel; “Board” means board of directors; “BTU” means British Thermal Units; “CEGT” means Centerpoint Energy Gas Transmission’s East pipeline in Oklahoma; “Company” refers to Panhandle Oil and Gas Inc.; “DD&A” means depreciation, depletion and amortization; “ESOP” refers to the Panhandle Oil and Gas Inc. Employee Stock Ownership and 401(k) Plan, a tax qualified, defined contribution plan; “FASB” means the Financial Accounting Standards Board; “G&A” means general and administrative costs; “Independent Consulting Petroleum Engineer(s)” or “Independent Consulting Petroleum Engineering Firm” refers to DeGolyer and MacNaughton of Dallas, Texas; “LOE” means lease operating expense; “Mcf” means thousand cubic feet; “Mcfe” means natural gas stated on an Mcf basis and crude oil and natural gas liquids converted to a thousand cubic feet of natural gas equivalent by using the ratio of one Bbl of crude oil or natural gas liquids to six Mcf of natural gas; “Mmbtu” means million BTU; “minerals”, “mineral acres” or “mineral interests” refers to fee mineral acreage owned in perpetuity by the Company; “NGL” means natural gas liquids; “NYMEX” refers to the New York Mercantile Exchange; “Panhandle” refers to Panhandle Oil and Gas Inc.; “PEPL” means Panhandle Eastern Pipeline Company’s Texas/Oklahoma mainline; “play” is a term applied to identified areas with potential oil and/or natural gas reserves; “royalty interest” refers to well interests in which the Company does not pay a share of the costs to drill, complete and operate a well, but receives a much smaller proportionate share (as compared to a working interest) of production; “SEC” refers to the United States Securities and Exchange Commission; “working interest” refers to well interests in which the Company pays a share of the costs to drill, complete and operate a well and receives a proportionate share of production; “WTI” refers to West Texas Intermediate. Fiscal year references All references to years in this report, unless otherwise noted, refer to the Company’s fiscal year end of September 30.For example, references to 2013 mean the fiscal year ended September 30, 2013. References to oil and natural gas properties References to oil and natural gas properties inherently include natural gas liquids associated with such properties. PART 1FINANCIAL INFORMATION PANHANDLE OIL AND GAS INC. CONDENSED BALANCE SHEETS March 31, 2013 September 30, 2012 Assets (unaudited) Current assets: Cash and cash equivalents $ $ Oil, NGL and natural gas sales receivables Deferred income taxes Refundable income taxes Refundable production taxes Other Total current assets Properties and equipment, at cost, based on successful efforts accounting: Producing oil and natural gas properties Non-producing oil and natural gas properties Furniture and fixtures Less accumulated depreciation, depletion and amortization ) ) Net properties and equipment Investments Derivative contracts - Refundable production taxes Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Derivative contracts Accrued liabilities and other Total current liabilities Long-term debt Deferred income taxes Asset retirement obligations Stockholders' equity: Class A voting common stock, $.0166 par value; 24,000,000 shares authorized, 8,431,502 issued at March 31, 2013 and September 30, 2012 Capital in excess of par value Deferred directors' compensation Retained earnings Less treasury stock, at cost; 187,005 shares at March 31, 2013 and 181,310 shares at September 30, 2012 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (See accompanying notes) PANHANDLE OIL AND GAS INC. CONDENSED STATEMENTS OF OPERATIONS Three Months Ended March 31, Six Months Ended March 31, Revenues: (unaudited) (unaudited) Oil, NGL and natural gas sales $ Lease bonuses and rentals Gains (losses) on derivative contracts ) ) Income from partnerships Costs and expenses: Lease operating expenses Production taxes Exploration costs Depreciation, depletion and amortization Provision for impairment Loss (gain) on asset sales, interest and other ) ) ) General and administrative Income before provision for income taxes Provision for income taxes Net income $ Basic and diluted earnings per common share (Note 3) $ Basic and diluted weighted average shares outstanding: Common shares Unissued, directors' deferred compensation shares Dividends declared per share of common stock and paid in period $ (See accompanying notes) PANHANDLE OIL AND GAS INC. STATEMENTS OF STOCKHOLDERS’ EQUITY Six Months Ended March 31, 2013 Class A voting Common Stock Capital in Excess of Deferred Directors' Retained Treasury Treasury Shares Amount Par Value Compensation Earnings Shares Stock Total Balances at September 30, 2012 $ ) $ ) $ Purchase of treasury stock - ) ) ) Restricted stock awards - Net income - Dividends ($.14 per share) - ) - - ) Distribution of deferred directors' compensation - - ) ) - Increase in deferred directors' compensation charged to expense - Balances at March 31, 2013 (unaudited) $ ) $ ) $ Six Months Ended March 31, 2012 Class A voting Common Stock Capital in Excess of Deferred Directors' Retained Treasury Treasury Shares Amount Par Value Compensation Earnings Shares Stock Total Balances at September 30, 2011 $ ) $ ) $ Purchase of treasury stock - ) ) ) Restricted stock awards - Net income - Dividends ($.14 per share) - ) - - ) Distribution of deferred directors' compensation - - ) ) - Increase in deferred directors' compensation charged to expense - Balances at March 31, 2012 $ ) $ ) $ (unaudited) (See accompanying notes) PANHANDLE OIL AND GAS INC. CONDENSED STATEMENTS OF CASH FLOWS Six months ended March 31, Operating Activities (unaudited) Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Impairment Provision for deferred income taxes Exploration costs Gain from leasing of fee mineral acreage ) ) Net gain on sale of assets ) ) Income from partnerships ) ) Distributions received from partnerships Directors' deferred compensation expense Restricted stock awards Cash provided by changes in assets and liabilities: Oil and natural gas sales receivables ) Fair value of derivative contracts ) Refundable production taxes Other current assets ) Accounts payable Income taxes receivable ) Other non-current assets - Income taxes payable - Accrued liabilities ) ) Total adjustments Net cash provided by operating activities Investing Activities Capital expenditures, including dry hole costs ) ) Acquisition of working interest properties - ) Acquisition of minerals and overrides ) ) Proceeds from leasing of fee mineral acreage Investments in partnerships ) ) Proceeds from sales of assets Excess tax benefit on stock-based compensation Net cash used in investing activities ) ) Financing Activities Borrowings under debt agreement Payments of loan principal ) ) Purchase of treasury stock ) ) Payments of dividends ) ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Schedule of Noncash Investing and Financing Activities Additions to asset retirement obligations $ $ Gross additions to properties and equipment $ $ Net (increase) decrease in accounts payable for properties and equipment additions ) Capital expenditures and acquisitions, including dry hole costs $ $ (See accompanying notes) PANHANDLE OIL AND GAS INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) NOTE 1: Accounting Principles and Basis of Presentation The accompanying unaudited condensed financial statements of Panhandle Oil and Gas Inc. have been prepared in accordance with the instructions to Form 10-Q as prescribed by the SEC. Management of the Company believes that all adjustments necessary for a fair presentation of the financial position and results of operations and cash flows for the periods have been included. All such adjustments are of a normal recurring nature. The results are not necessarily indicative of those to be expected for the full year. The Company’s fiscal year runs from October 1 through September 30. Certain amounts and disclosures have been condensed or omitted from these financial statements pursuant to the rules and regulations of the SEC. Therefore, these condensed financial statements should be read in conjunction with the financial statements and related notes thereto included in the Company’s 2012 Annual Report on Form 10-K. Certain amounts (net gain on sales of assets in the Statements of Cash Flows) in the prior year have been reclassified to conform to the current year presentation. NOTE 2: Income Taxes The Company’s provision for income taxes differs from the statutory rate primarily due to estimated federal and state benefits generated from estimated excess federal and Oklahoma percentage depletion, which are permanent tax benefits. Both excess federal percentage depletion, which is limited to certain production volumes and by certain income levels, and excess Oklahoma percentage depletion, which has no limitation on production volume, reduce estimated taxable income or add to estimated taxable loss projected for any year. The federal and Oklahoma excess percentage depletion estimates will be updated throughout the year until finalized with the detail well-by-well calculations at fiscal year-end. Federal and Oklahoma excess percentage depletion benefits, when a provision for income taxes is recorded, decrease the effective tax rate, while the effect is to increase the effective tax rate when a benefit for income taxes is recorded. The benefits of federal and Oklahoma excess percentage depletion are not directly related to the amount of pre-tax income recorded in a period. Accordingly, in periods where a recorded pre-tax income or loss is relatively small, the proportional effect of these items on the effective tax rate may be significant. The effective tax rate for the quarter ended March 31, 2013, was 42% as compared to 44% for the quarter ended March 31, 2012. The effective tax rates for the 2012 and 2013 second quarters are higher than the statutory rate as a result of an increase in the estimated annual effective tax rate during the second quarter of each year as projected pre-tax income at March 31, 2012 and 2013, was higher than the projections made at December 31, 2011 and 2012. NOTE 3: Basic and Diluted Earnings per Share Basic and diluted earnings per share is calculated using net income divided by the weighted average number of voting common shares outstanding, including unissued, vested directors’ deferred compensation shares during the period. NOTE 4: Long-term Debt The Company has a credit facility with Bank of Oklahoma (BOK) which consists of a revolving loan in the amount of $80,000,000 which is subject to a semi-annual borrowing base determination, wherein BOK applies their own current pricing forecast and an 8% discount rate to the Company’s proved reserves as calculated by the Company’s Independent Consulting Petroleum Engineering Firm. When applying the discount rate, BOK also applies an advance rate percentage to all proved non-producing and proved undeveloped reserves. The facility has a borrowing base of $35,000,000 and is secured by certain of the Company’s properties with a carrying value of $38,129,961 at March 31, 2013. The facility matures on November 30, 2014. The interest rate is based on national prime plus from .50% to 1.25%, or 30 day LIBOR plus from 2.00% to 2.75%. The election of national prime or LIBOR is at the Company’s discretion. The interest rate spread from LIBOR or the prime rate increases as a larger percent of the loan value of the Company’s oil and natural gas properties is advanced. The interest rate spread from national prime or LIBOR will be charged based on the percent of the value advanced of the calculated loan value of the Company’s oil and natural gas properties. At March 31, 2013, the effective interest rate was 2.20%. The Company’s debt is recorded at the carrying amount on its balance sheet. The carrying amount of the Company’s revolving credit facility approximates fair value because the interest rates are reflective of market rates. Since the bank charges a customary non-use fee of .25% annually of the unused portion of the borrowing base, the Company has not requested the bank to increase its borrowing base beyond $35,000,000. Determinations of the borrowing base are made semi-annually or whenever the bank, in its sole discretion, believes that there has been a material change in the value of the oil and natural gas properties. The loan agreement contains customary covenants which, among other things, require periodic financial and reserve reporting and limit the Company’s incurrence of indebtedness, liens, dividends and acquisitions of treasury stock, and require the Company to maintain certain financial ratios. At March 31, 2013, the Company was in compliance with the covenants of the BOK agreement. NOTE 5: Deferred Compensation Plan for Directors The Company has a deferred compensation plan for non-employee directors (the Plan). The Plan provides that each eligible director can individually elect to be credited with future unissued shares of Company stock rather than cash for Board and committee chair retainers, Board meeting fees and Board committee meeting fees. These unissued shares are credited to each director’s deferred fee account at the closing market price of the stock on the date earned. Upon retirement, termination or death of the director, or upon a change in control of the Company, the unissued shares credited under the Plan will be issued to the director. NOTE 6: Restricted Stock Plan On March 11, 2010, shareholders approved the Panhandle Oil and Gas Inc. 2010 Restricted Stock Plan (2010 Stock Plan), which made available 100,000 shares of common stock to provide a long-term component to the Company’s total compensation package for its officers and to further align the interest of its officers with those of its shareholders. The 2010 Stock Plan is designed to provide as much flexibility as possible for future grants of restricted stock so that the Company can respond as necessary to provide competitive compensation in order to retain, attract and motivate officers of the Company and to align their interests with those of the Company’s shareholders. Effective March 2010, the board of directors approved the purchase of the Company’s common stock, from time to time, equal to the aggregate number of shares of common stock awarded pursuant to the Company’s 2010 Restricted Stock Plan, contributed by the Company to its ESOP and credited to the accounts of directors pursuant to the Deferred Compensation Plan for Non-Employee Directors. On December 11, 2012, the Company awarded 6,701 non-performance based shares and 20,104 performance based shares of the Company’s common stock as restricted stock to certain officers. The restricted stock vests at the end of three years and contains nonforfeitable rights to receive dividends and voting rights during the vesting period. The non-performance and performance based shares had a fair value on their award date of $195,603 and $305,154, respectively, and will be recognized as compensation expense ratably over the vesting period. The fair value of the performance based shares on their award date is calculated by simulating the Company’s stock price and stock price return utilizing a Monte Carlo model covering the period from the grant date through the end of the performance period (December 11, 2012, through December 11, 2015). The following table summarizes the Company’s pre-tax compensation expense for the three and six months ended March 31, 2013 and 2012, related to the Company’s performance based and non-performance based restricted stock. Three Months Ended March 31, Six Months Ended March 31, Performance based, restricted stock $ Non-performance based, restricted stock Total compensation expense $ A summary of the Company’s unrecognized compensation cost for its unvested performance based and non-performance based restricted stock and the weighted-average periods over which the compensation cost is expected to be recognized are shown in the following table. As of March 31, 2013 Unrecognized Compensation Cost Weighted Average Period (in years) Performance based, restricted stock $ Non-performance based, restricted stock Total $ Upon vesting, shares are expected to be issued out of shares held in treasury. NOTE 7: Oil, NLG and Natural Gas Reserves Management considers the estimation of the Company’s crude oil, NGL and natural gas reserves to be the most significant of its judgments and estimates. Changes in crude oil, NGL and natural gas reserve estimates affect the Company’s calculation of DD&A, provision for abandonment and assessment of the need for asset impairments. On an annual basis, with a semi-annual update, the Company’s Independent Consulting Petroleum Engineer, with assistance from Company staff, prepares estimates of crude oil, NGL and natural gas reserves based on available geological and seismic data, reservoir pressure data, core analysis reports, well logs, analogous reservoir performance history, production data and other available sources of engineering, geological and geophysical information. Between periods in which reserves would normally be calculated, the Company updates the reserve calculations utilizing appropriate prices for the current period. The estimated oil, NGL and natural gas reserves were computed using the 12-month average price calculated as the unweighted arithmetic average of the first-day-of-the-month oil, NGL and natural gas price for each month within the 12-month period prior to the balance sheet date, held flat over the life of the properties. However, projected future crude oil, NGL and natural gas pricing assumptions are used by management to prepare estimates of crude oil, NGL and natural gas reserves and future net cash flows used in asset impairment assessments and in formulating management’s overall operating decisions. Crude oil, NGL and natural gas prices are volatile and affected by worldwide production and consumption and are outside the control of management. NOTE 8: Impairment All long-lived assets, principally oil and natural gas properties, are monitored for potential impairment when circumstances indicate that the carrying value of the asset may be greater than its estimated future net cash flows. The evaluations involve significant judgment since the results are based on estimated future events, such as inflation rates, future sales prices for oil, NGL and natural gas, future production costs, estimates of future oil, NGL and natural gas reserves to be recovered and the timing thereof, the economic and regulatory climates and other factors. The need to test a property for impairment may result from significant declines in sales prices or unfavorable adjustments to oil, NGL and natural gas reserves. Between periods in which reserves would normally be calculated, the Company updates the reserve calculations utilizing updated projected future price decks current with the period. The assessments at March 31, 2013 and 2012, resulted in $63,476 and $217,262 provision, respectively.For the six months ended March 31, 2013 and 2012, the assessment resulted in $218,441 and $580,809 provision, respectively.A reduction in oil, NGL and natural gas prices or a decline in reserve volumes could lead to additional impairment that may be material to the Company. NOTE 9: Capitalized Costs For the periods ending March 31, 2013 and 2012, non-producing oil and natural gas properties include costs of $0 and $251,601, respectively, on exploratory wells which were drilling and/or testing. NOTE 10: Exploration Costs In the quarter and six month period ended March 31, 2013, lease expirations and leasehold impairments of $15,394 and $28,616, respectively, were charged to exploration costs. Leasehold impairments are recorded for individually insignificant non-producing leases which the Company believes will not be transferred to proved properties over the remaining lives of the leases. In the quarter and six month period ended March 31, 2013, the Company also had additional costs of $18 and $6,563, respectively, related to exploratory dry holes. In the quarter and six month period ended March 31, 2012, lease expirations and impairments of ($12,456) and $299,361, respectively, were charged to exploration costs as well as additional costs of $54,144 and $55,697, respectively, related to exploratory dry holes. NOTE 11: Derivatives The Company has entered into fixed swap contracts, basis protection swaps and costless collar contracts. These instruments are intended to reduce the Company’s exposure to short-term fluctuations in the price of oil and natural gas. Fixed swap contracts set a fixed price and provide payments to the Company if the index price is below the fixed price, or require payments by the Company if the index price is above the fixed price. Basis protection swaps are derivatives that guarantee a price differential to NYMEX for natural gas from a specified delivery point (CEGT and PEPL historically). The Company receives a payment from the counterparty if the price differential is greater than the agreed terms of the contract and pays the counterparty if the price differential is less than the agreed terms of the contract. Collar contracts set a fixed floor price and a fixed ceiling price and provide for payments to the Company if the basis adjusted price falls below the floor or require payments by the Company if the basis adjusted price rises above the ceiling. These contracts cover only a portion of the Company’s natural gas and oil production and provide only partial price protection against declines in natural gas and oil prices. These derivative instruments expose the Company to risk of financial loss and may limit the benefit of future increases in prices. All of the Company’s derivative contracts are with Bank of Oklahoma and are secured. The derivative instruments have settled or will settle based on the prices below which are adjusted for location differentials and tied to certain pipelines. Derivative contracts in place as of March 31, 2013 (prices below reflect the Company’s net price from the listedpipelines) Contract period Production volume covered per month Indexed pipeline Fixed price Natural gas costless collars February 2013- December 2013 80,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.25 ceiling February 2013- December 2013 50,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.30 ceiling February 2013- December 2013 100,000 Mmbtu NYMEX Henry Hub $3.75 floor/$4.05 ceiling November 2013 - April 2014 160,000 Mmbtu NYMEX Henry Hub $4.00 floor/$4.55 ceiling Natural gas fixed price swaps March - October 2013 100,000 Mmbtu NYMEX Henry Hub March- October 2013 70,000 Mmbtu NYMEX Henry Hub April - December 2013 40,000 Mmbtu NYMEX Henry Hub Oil costless collars March - December 2013 3,000 Bbls NYMEX WTI $90.00 floor/$102.00 ceiling March- December 2013 4,000 Bbls NYMEX WTI $90.00 floor/$101.50 ceiling Derivative contracts in place as of September 30, 2012 (prices below reflect the Company’s net price from the listed pipelines) Contract period Production volume covered per month Indexed pipeline Fixed price Natural gas basis protection swaps January- December 2012 50,000 Mmbtu CEGT NYMEX -$.29 January- December 2012 40,000 Mmbtu CEGT NYMEX -$.30 January- December 2012 50,000 Mmbtu PEPL NYMEX -$.29 January- December 2012 50,000 Mmbtu PEPL NYMEX -$.30 Natural gas costless collars March- October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.25 ceiling April- October 2012 120,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.10 ceiling April- October 2012 60,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.20 ceiling April- October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.20 ceiling April - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.45 ceiling April- October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.30 ceiling August - October 2012 50,000 Mmbtu NYMEX Henry Hub $2.50 floor/$3.30 ceiling November 2012- January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012- January 2013 150,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.70 ceiling November 2012- January 2013 50,000 Mmbtu NYMEX Henry Hub $3.00 floor/$3.65 ceiling Oil costless collars January - December 2012 2,000 Bbls NYMEX WTI $90 floor/$105 ceiling February - December 2012 3,000 Bbls NYMEX WTI $90 floor/$110 ceiling May- December 2012 2,000 Bbls NYMEX WTI $90 floor/$114 ceiling The Company has elected not to complete all of the documentation requirements necessary to permit these derivative contracts to be accounted for as cash flow hedges. The Company’s fair value of derivative contracts was a net liability of $1,259,714as of March 31, 2013, and a net liability of $172,271 as of September 30, 2012. Realized and unrealized gains and (losses) for the periods ended March 31, 2013, and March 31, 2012, are scheduled below: Gains (losses) on Three months ended Six months ended derivative contracts 3/31/2013 3/31/2012 3/31/2013 3/31/2012 Realized $ $ ) $ $ Increase (decrease) in fair value ) ) Total $ ) $ $ ) $ The fair value amounts recognized for the Company’s derivative contracts executed with the same counterparty under a master netting arrangement may be offset. The Company has the choice to offset or not, but that choice must be applied consistently. A master netting arrangement exists if the reporting entity has multiple contracts with a single counterparty that are subject to a contractual agreement that provides for the net settlement of all contracts through a single payment in a single currency in the event of default on or termination of any one contract. Offsetting the fair values recognized for the derivative contracts outstanding with a single counterparty results in the net fair value of the transactions being reported as an asset or a liability in the Condensed Balance Sheets. The Company has chosen to present the fair values of its derivative contracts under master netting agreements using a net fair value presentation. The following table summarizes and reconciles the Company's derivative contracts' fair values at a gross level back to net fair value presentation on the Company's Condensed Balance Sheets at March 31, 2013, and September 30, 2012. The Company adopted the accounting guidance requiring additional disclosures for balance sheet offsetting of assets and liabilities effective January 1, 2013. The Company has offset all amounts subject to master netting agreements in the Company's Condensed Balance Sheets at March 31, 2013, and September 30, 2012. 3/31/2013 Fair Value (a) Commodity Contracts 9/30/2012 Fair Value (a) Commodity Contracts Non-Current Assets Current Liabilities Current Assets Current Liabilities Gross amounts recognized Offsetting adjustments - - ) ) Net presentation on Condensed Balance Sheets - (a) See Fair Value Measurements section for further disclosures regarding fair value of financial instruments. The fair value of derivative assets and derivative liabilities is adjusted for credit risk. The impact of credit risk was immaterial for all periods presented. NOTE 12: Fair Value Measurements Fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price. To estimate an exit price, a three-level hierarchy is used. The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels. Level 1 inputs are unadjusted quoted prices in active markets for identical assets and liabilities. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. If the asset or liability has a specified (contractual) term, a Level 2 input must be observable for substantially the full term of the asset or liability. Level 2 inputs include the following: (i) quoted prices for similar assets or liabilities in active markets; (ii) quoted prices for identical or similar assets or liabilities in markets that are not active; (iii) inputs other than quoted prices that are observable for the asset or liability; or (iv) inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs are unobservable inputs for the financial asset or liability. The following table provides fair value measurement information for financial assets and liabilities measured at fair value on a recurring basis as of March 31, 2013. Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Total Fair Value Financial Assets (Liabilities): Derivative Contracts - Swaps $
